Citation Nr: 0024549	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for tinea manus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased rating for a skin condition.  In July 1997, the 
Board remanded the veteran's case to the RO for further 
evidentiary development.  The requested development was 
completed, and in February 2000, the RO issued a Supplemental 
Statement of the Case in which it continued to deny the 
veteran's claim of entitlement to service connection for 
bilateral tinea manus.

In July 1997, the Board also denied a claim of entitlement to 
service connection for PTSD.  That decision was final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 1991).

In January 1998, the veteran submitted a signed statement in 
which she reiterated her belief that she had incurred PTSD as 
a result of her military service.  In a February 2000 rating 
decision, the RO reopened the veteran's claim.  After 
evaluating the merits of the claim, however, the RO denied 
entitlement to service connection for PTSD.  To the Board's 
knowledge, the veteran has since not filed a Notice of 
Disagreement regarding that decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (1999).  
Thus, the PTSD issue is not presently before the Board on 
appeal.
FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's tinea manus is manifested by 
no more than intermittent episodes of exudation and itching 
over an exposed area, but not by extensive lesions, marked 
disfigurement, or systemic or nervous manifestations.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected tinea 
manus so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinea manus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for her 
service-connected skin condition, described as tinea manus.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.
Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999). 

There is no specific Diagnostic Code for tinea manus.  VA 
regulations provide that when an unlisted disorder is 
encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  In this 
case, the diagnostic code which most closely relates to tinea 
manus is 38 C.F.R. § 4.118, Diagnostic Code 7806 [eczema].  
Under this criteria, a 10 percent rating is warranted for a 
skin disorder with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for a skin disorder with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating, the highest rating assignable based on 
this code, is warranted for a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Factual Background

The Board is required to take the veteran's entire medical 
history into consideration when evaluating the severity of a 
service-connected disability. 38 C.F.R. §§ 4.1 (1998); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991). However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  
In May 1975, the veteran developed a rash, characterized as 
dermatitis, on her buttocks and arms.  Subsequent service 
medical records demonstrate complaints of and treatment for 
skin problems, variously diagnosed.  In a September 1977 VA 
rating decision, service connection was granted for fungus of 
both hands.  A noncompensable disability rating was assigned.  
In a December 1980 rating decision, the veteran's service-
connected skin disability was recharacterized as tinea manus 
and a 10 percent disability rating was assigned.

An August 1987 VA dermatology report indicated that the 
veteran complained of recurring dermatitis.  The examiner 
noted a rash, particularly on the wrists and the neck and 
shoulders.  This assessment is confirmed by color photographs 
taken in conjunction with the examination.  The diagnosis was 
atopic dermatitis.

In February 1994, the veteran filed a claim of entitlement to 
an increased rating for her skin condition, which was 
evaluated as 10 percent disabling.  She indicated that her 
skin condition was a constant irritation and discomfort to 
her, and that she was taking Tetracycline three times a day 
to control it.  She stated that she was also applying 
ointment that her physician had prescribed to her.  The 
veteran reported she would scratch her rash during her sleep, 
which would cause bleeding.  She also reported that her work 
clothes were covered in spots as a result of areas in which 
she would unconsciously scratch, which caused the lesions to 
open and bleed.

In June 1994, the veteran was provided with a VA 
dermatological examination.  She reported that she had 
suffered from a skin rash since 1976, which covered her neck, 
chest, back, and axillae.  Upon examination, the VA examiner 
noted several scattered papules and pustules mostly on the 
axilla.  The veteran's chest, back, and neck were noted to be 
negative for any evidence of a skin condition on that day.  A 
diagnosis of folliculitis was noted.

In a signed statement submitted in January 1996, the veteran 
asserted that her skin condition did not appear as bad on the 
day of her VA examination because she was being treated with 
Tetracycline.  She indicated that she planned to discontinue 
her use of that medication so her next examination would be 
more accurate.

VA outpatient treatment records dated between April 1996 and 
May 1996 reflect ongoing treatment for a skin rash.  In a 
clinical note dated May 2nd, a VA examiner noted that the 
veteran claimed that she was itching all over and that she 
had experienced an "oozing" rash all over the area above 
her waist for the previous week and a half.  Multi pruritic 
papules were observed.  On follow-up visit on May 7th, the 
treating physician stated, "this is now a contact 
derm[atitis] that has now subsided."

In July 1996, the veteran presented testimony at a personal 
hearing at the RO.  She testified that she had recently 
stopped taking Tetracycline due to concern over the side 
effects of the drug.  She stated that this had caused a 
flare-up of her condition, which covered her upper torso, 
neck, back, and arms.  She reported that she experienced 
itching and bleeding, and that her clothes were being 
stained.  The veteran testified that this condition had been 
a chronic one for the past 25 years, and that the only relief 
she experienced was with medication.  She reported that she 
felt that her skin had recovered from her recent flare-up, 
although she still had a rash.  She indicated that it was 
difficult for her to determine the frequency of her rashes 
because it had been controlled on medication for so long, and 
she had only recently stopped taking it.

In a signed statement submitted in June 1997, the veteran 
indicated that she had been unable to obtain her most recent 
VA treatment records.  She also indicated that her condition 
remained the same and that she had to take cold showers to 
keep down the rash that was present on her neck, back, hands, 
and feet.

In July 1997, the Board remanded the veteran's claim for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to obtain the veteran's most recent 
treatment records and to provide the veteran with another VA 
physical examination in order to evaluate the extent of her 
tinea manus.

In June 1997, in response to the Board's remand, the RO 
requested the veteran's VA treatment records from the VA 
Medical Center in Los Angeles, California.  These records 
reflect that between February 1997 to May 1997, the veteran 
was treated for a variety of disabilities, including an 
episode of dermatitis on her hands and feet in April 1997.  

In November 1997, the veteran submitted several applications 
for leave from her job, which reveal that she missed 4 hours 
of work in July 1993 to go to a VA Medical Center for 
treatment.  These applications also reveal that she missed 
one hour in September 1993, two hours in February 1994, and 
an additional five hours for which a date is not given.

Additional outpatient treatment records obtained from the VA 
Medical Center in Santa Barbara reveal that the veteran 
received additional treatment for a variety of disabilities 
between February 1998 and February 1999.  These records are 
negative for any complaints or treatment related to a skin 
condition.

In a January 1998 statement, the veteran indicated that she 
had experienced another flare-up of her rash in November 
1997.  With her statement, she enclosed photocopies of 
pictures taken during an earlier flare-up, which reflect the 
presence of scattered lesions on her arm and neck.

In an August 1998 statement, the veteran asserted that she 
should be entitled to a 30 percent disability rating for her 
service-connected skin disorder.  She indicated that she was 
still using cream for her condition and that she was taking 
the drug Diphenhydramine three times a day to control the 
itching and discomfort.  With this statement, she enclosed 
additional photographs, which reveal the presence of a rash 
on her chest and under her arms, and scratches on her neck 
and back.  She also enclosed a photograph of her face with a 
note stating that her fact was swollen and in pain at the 
time the picture was taken.

In December 1998, the veteran was provided with a VA 
dermatological  examination by a private dermatologist on a 
fee basis.  The examiner noted that atopic dermatitis had 
been diagnosed in the past.  Examination reportedly revealed 
normal, clear uninvolved skin on the veteran's hands, 
forearms, arms, and shoulders.  The veteran face and neck 
were normal, but examination of the backs of her shoulders 
revealed the presence of a few superficial scratches.  Her 
palms, fingers, and the backs of her hands were also clear, 
and the dermatologist concluded that there was no evidence of 
tinea manus at this time.  The veteran reported that she was 
continuing to have episodes of itching off and on, especially 
on her upper trunk, arms, and neck.  The dermatologist 
indicated that her atopic dermatitis would continue to be 
troublesome intermittently as it was a genetic endowment and 
might last indefinitely.  The dermatologist included two 
photographs of the veteran, which confirmed the presence of a 
few superficial scratches on her back and the absence of any 
rashes on her back, hands, face, and chest.

Analysis

Preliminary matters - well groundedness; duty to assist; 
standard of proof

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for tinea manus 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that she has suffered an 
increase in disability, or that the symptoms of her 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to her 
claim.  38 U.S.C.A. § 5107.  As noted above, this case was 
remanded by the Board in July 1997 for additional evidentiary 
development, which was completed by the RO.  There is now 
ample medical and other evidence of record, including a 
recent VA physical examination.  There is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

At the outset of its discussion, the Board notes that the 
veteran's skin disability has been variously diagnosed over 
the years.  Although the RO has characterized the service-
connected disability as tinea manus, it appears from the 
medical evidence, including the report of the most recent VA 
examination, that the most common diagnosis over the years 
has been atopic dermatitis.  Assuming that dermatitis is the 
correct diagnosis, Diagnostic Code 7808 would still be 
applied, however.  The Board sees no reason to change the 
operative diagnostic code.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992) [any change in Diagnostic Code by a VA 
adjudicator must be specifically explained]. The Board wishes 
to make it clear that, notwithstanding the fact that "tinea 
manus" as a diagnosis appears to be limited to the hands, it 
has considered any and all skin symptoms in evaluating the 
veteran's service-connected disability.  The RO appears to 
have done likewise.

The veteran's service-connected tinea manus is presently 
assigned a 10 percent disability rating under Diagnostic Code 
7806.  Such a rating is assigned in cases involving 
exfoliation, exudation or itching, if an exposed surface or 
extensive area is involved.  In order to warrant the next 
highest disability rating of 30 percent under Diagnostic Code 
7806, the veteran's tinea manus would have to be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
30 percent disability rating for the veteran's service-
connected skin disorder.  In essence, although the Board 
recognizes that the veteran's skin disorder is manifested by 
exudation and itching over an exposed surface, the Board does 
not believe that the medical evidence demonstrates that the 
veteran's tinea manus is manifested by constant exudation and 
itching, or by extensive lesions so as to warrant a 30 
percent disability rating under Diagnostic Code 7806.

In evaluating the veteran's claim, the Board finds the most 
probative evidence to the report of the December 1998 
dermatological examination, which was specifically requested 
by the Board in the July 1997 remand in order to evaluate the 
manifestations of the veteran's service-connected skin 
disability.  During this examination, the veteran described 
her itching as "off and on", especially on her upper trunk, 
arms, and neck.  The examining dermatologist specifically 
described her disorder as only intermittent in nature.  
Significantly, physical examination on that day was entirely 
negative for any evidence of a skin disorder.  

The Board notes further that the June 1994 VA examination was 
similarly devoid of significant dermatological 
symptomatology.  The veteran in essence later stated that she 
was having a relatively good day on the day of the 
examination.  However, the December 1998 examination also 
demonstrated no skin problems.  Moreover, the intervening 
clinical evidence only indicates isolated flare-ups which 
appear to be amenable to treatment.  

The Board therefore believes the December 1998 
dermatologist's findings to be consistent with the veteran's 
VA outpatient treatment records, which reveal a history of 
intermittent flare-ups since 1994.  In light of the opinion 
of the December 1998 dermatologist, as well as the veteran's 
VA outpatient treatment records, the Board finds that the 
preponderance of the evidence is against the assignment of a 
30 percent, since constant symptomatology is not 
demonstrated.  There is also no evidence of extensive lesions 
or marked disfigurement.  Indeed, as discussed above there 
were no lesions noted on the last examination.

The Board has no reason to doubt the veteran's statements to 
the effect that her service-connected disability must be 
controlled by prescription medications, or that her itching 
has at times been so severe as to resulting in bleeding from 
the scratching.  However, as noted above, in order to warrant 
a 30 percent disability rating under Diagnostic Code 7806, 
the veteran's skin disorder would have to be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  In this instance, the December 1998 
dermatologist specifically described the veteran's symptoms 
as only intermittent in nature.  This is consistent with the 
veteran's own description of her itching as occurring "off 
and on".  Furthermore, also of record are photographs of the 
veteran's skin condition taken on various dates which show no 
evidence of extensive lesions or of marked disfigurement.


The Board has also considered whether a 50 percent disability 
rating, the highest rating assignable under Diagnostic Code 
7806, might be warranted for the veteran's service-connected 
tinea manus.  However, the Board notes that there is no 
indication that the veteran's skin disorder has ever been 
manifested by systemic or nervous manifestations, or that it 
has been found to be exceptionally repugnant.  In addition, 
there is no indication that the veteran's skin disorder has 
ever been manifested by ulceration, extensive exfoliation, or 
crusting.  Therefore, the Board finds that a preponderance of 
the evidence is also against the assignment of a 50 percent 
disability rating under Diagnostic Code 7806. 

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In 
this case, the December 1998 dermatologist specifically 
acknowledged the recurring nature of the veteran's skin 
disorder.  
Furthermore, the Board notes that the Court has held that 
VA's duty under Ardison is not unlimited.  In particular, the 
Court held that if the flare-ups are of relatively short 
duration (days or weeks rather than months), an Ardison type 
examination during an active phase of the disability will not 
be required as such is both unnecessary and impractical.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  In this case, the 
veteran's flare-ups appears to last days or at most weeks 
rather than months, as evidences by the May 1996 treatment 
records. 

In summary, for the reasons and bases discussed above the 
Board finds that the preponderance of the competent and 
probative evidence is against a rating in excess of 10 
percent for the veteran's service-connected tinea manus.  
Thus, the benefit sought on appeal is denied.


Extraschedular rating

The Board notes that the RO, in the Supplemental Statement of 
the Case in February 2000, concluded that an extraschedular 
evaluation was not warranted for the veteran's bilateral 
tinea manus.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  As 
noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  The record reflects that the veteran is 
currently employed in an administrative position at a naval 
weapons center.  She has asserted that her service-connected 
skin disorder has caused her to take time off of work in 
order to seek treatment.  This is no doubt true. However, 
having reviewed the veteran's VA outpatient records, 
including those records from occasions when the veteran 
merely obtained medication, the Board does not believe that 
the frequency of her visits to a VA Medical Center to have 
been so great over the past several years as to markedly 
interfere with her employment by causing her to miss work.  
In fact, most of the veteran's visits appear to be for 
reasons unrelated to her service-connected skin disorder, 
and, thus, cannot be considered herein.  As discussed in 
detail above, the medical evidence shows that the veteran's 
service-connected skin disorder is manifested by only 
occasional episodes of exudation and itching.  There is no 
indication that the veteran has ever been hospitalized due to 
her service-connected skin disorder. 

Thus, for the reasons and bases set forth above, the Board 
concludes that the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an increased disability rating greater than 10 
percent for the veteran's service-connected tinea manus is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

